IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             : No. 92 DB 2017 (No. 57 RST 2017)
                                             :
                                             :
PAUL VINCENT SHEHADI                         : Attorney Registration No. 71768
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        : (Delaware County)


                                         ORDER


 PER CURIAM


        AND NOW, this 28th day of August, 2017, the Report and Recommendation of

 Disciplinary Board Member dated August 23, 2017, is approved and it is ORDERED

 that Paul Vincent Shehadi, who has been on Inactive Status, has never been

 suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.